DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Response to Amendment
The amendment, filed 10 February 2021, is fully responsive.


Response to Arguments
Applicant’s arguments, see pages 8 and 9, with respect to the objections to claims 2, 12, 13 and 19 have been fully considered. Accordingly, Examiner will construe the limitations with the format “at least one of A, B, or C” as “A or B or C”. The objections of the claims 2, 12, 13 and 19 have been withdrawn.

Applicant’s arguments with respect to the 112(f) claim interpretation of the claims, see page 9, are directed to that “Applicant has specifically avoided the use of ‘unit,’ ‘module,’ and ‘device’ when claiming a communicator, temperature manager, and temperature adjustor”. Examiner submits that the MPEP does not provide a complete list of generic placeholders to avoid, but provides some examples of generic placeholders. Citing from MPEP 2181 I.: “Instead of using ‘means’ in such cases, a substitute term acts as a generic placeholder for the term 
Accordingly, the 112(f) claim interpretation of the “communicator” and the “temperature manager” are maintained.

Applicant’s arguments with respect to the 102 and 103 rejections, see page 9-12, are directed to that the “interpretation of Choi does not cover the claimed invention because the claim requires a determination of position information, movement information or biometric information of a user by a mobile device. However, compartments 530 are static parts of a cabinet 510 and, therefore, do not relate to position information of a user, much less being able to provide position information of a user by a mobile device”, see page 11 second full paragraph. 
Examiner submits that the “position information of a user” and “to provide position information of a user by a mobile device” are not recited in the claim. Claim 1 recites, in part, “a third communicator configured to collect at least one of position information, movement information, or biometric information of a user from a mobile device”. It is the “third communicator” that collects “position information”, “movement information”, or “biometric 

Applicant further argues that “Choi fails to provide the three claimed communicators, each of which provides particular information, including weather operation, operation information of at least one connected device, and at least one of position information, movement information or biometric information of a user by a mobile device”, see page 11 second full paragraph. 
Examiner submits that Choi teaches the three claimed communicators, each of which provides particular information …” as follows:
a first communicator configured to collect weather information; (Choi: [0202] “A communication module 556 is included to the embodiment for receiving weather information and management information.  The communication module 556 can communicate with a server (not shown) on an outside of the total laundry treating system which supplies above information, preferably a home network server.”; [0203] “The communication module 556 receives the weather information and the management information on the clothes from the server.”) [Part of the communication module that communicate with the server reads on “a first communicator”.]
a second communicator configured to receive operation information of at least one connected device; and (Choi: [0204] “The identification tag 554, the identification sensor 55, and the communication module 556 enables to receive information on a clothes state which is used as variables for selecting the proper operation mode from the operation modes stored in the storage unit 553.”) [The information on the clothes state reads on “operation information”, and part of the communication module that communicates to receive the clothes state information reads on “a second communicator”.]
a third communicator configured to configured to collect at least one of position information, movement information, or biometric information of a user from a mobile device, and (Choi: [0150] “Moreover, it is preferable that a plurality of compartments 530 are formed.  Storage environments of the clothes vary with materials and usages of the clothes.  Therefore, the clothes holding space has a plurality of independent compartments 530, for forming the storage environments individually according to the clothes to be storage therein.”; [0189] “Since the clothes holding unit of the embodiment has a plurality of compartments 530 for controlling the storage environments of the compartments 530 individually, it is preferable that the temperature sensor 551, and the humidity sensor 552 are mounted to every compartments 530.”; [0190] “The temperature and the humidity measured at the temperature sensor 551, and the humidity sensor 552 are reported to the control unit 550.) [The information of each of the independent compartment reads on “position information”, and the receiving part of the control unit 550 that receives report from the sensors reads on “a third communicator”.]


Claim Objections
Claim 18 is objected to because of the following informalities: “configured to configured to” in line 21 should read “configured to”. Appropriate correction is required.



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-11 and 18-20 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

Referring to independent claim 1, this claim recites the claim limitation “a first communicator”, “a second communicator”, and “a third communicator”.  For purposes of examination, as described in paragraphs [0099] and [0103] and figure 5 of the published specification, each of the “first communicator”, the “second communicator”, and the “third communicator” will be construed as any communication network interface, such as hubs, bridges, routers, switches, and gateways.
In addition, claim 8 recites the claim limitations “a temperature manager” and “a schedule manager”.  For purposes of examination, as described in paragraphs [0102] and [0107] and figure 5 of the published specification, the “temperature manager” and the “schedule manager” will be construed as processors that perform program functions.

Referring to independent claim 18, this claim recites the claim limitations “a communicator”, “a first communicator”, “a second communicator”, and “a third communicator”.  For purposes of examination, as described in paragraphs [0099] and [0103] and figure 5 of the published specification, each of the “communicator”, the “first communicator”, the “second communicator”, and the “third communicator” will be construed as any communication network interface, such as hubs, bridges, routers, switches, and gateways.
In addition, claim 20 recites the claim limitations “a temperature manager” and “a schedule manager”.  For purposes of examination, as described in paragraphs [0102] and [0107] 

Because the referred claim limitations of claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2010/0236296 A1), hereinafter ‘Choi’.

Regarding claim 18, Choi teaches:
A clothes treating system, comprising: a clothes treating apparatus including: a main body including: (Choi: Abstract “The present invention relates to a total clothes treating system, including a plurality of clothes treating apparatuses positioned adjacent to one another for treating clothes, a display unit for receiving states of the plurality of clothes treating apparatuses and data on the clothes being treated at the plurality of clothes treating apparatuses, and displaying for a user to notice, and a data exchange unit for data exchange among the clothes treating apparatuses and the display unit.”; [0044] Referring to FIG. 1, the total clothes treating system includes a plurality of clothes treating apparatuses installed adjacent to one another for treating clothes, and a data exchange unit (not shown) for exchange of data among the clothes treating apparatuses.”; [0045], figure 1 “Referring to FIG. 1, the total clothes treating system enables all steps of domestic clothes treatment done at one system.  For an example, all the clothes treatment steps can be done at the total clothes treating system, including temporary holding and subsequent washing, drying, pressing, refreshing, and long time storage, or washing, drying and pressing only, or washing and drying only, or refreshing only.”; [0046] “As shown in FIG. 1, the total clothes treating system having the clothes treating apparatuses thus can be installed anywhere, such as a home or a laundry shop, as far as there is a space with an area enough to install the system.”) [The combination of the clothes treating apparatuses installed adjacent to one another reads on “a clothes treating apparatus”, and the space reads on “a main body”.]
a storage space to store clothes; (Choi: [0147], figure 13 “Referring to FIG. 13, the clothes holding unit has a cabinet 510.  The cabinet forms an exterior of the clothes holding unit and forms a space for holding the clothes.”) [The cabinet 510 reads on “a storage space”.]
an intake port configured to introduce air into the storage space; an exhaust port configured to discharge the air from the storage space; (Choi: [0167], figure 15 “In order to form the flow passage, a duct 531 which is in communication with the air conditioner 520 is provided to each of the compartments.  The duct 531 is provided to each of the compartments 530 individually to form a flow passage in communication with the air conditioner 520.”; [0168] “It is preferable that flow control means 532 is provided for selective opening/closing of each of the ducts 531.  Each of the compartments 530 has the duct 531 in communication with the air conditioner 520.  Therefore, if the air conditioner 520 exchanges heat for temperature control of one of the compartments 530, the ducts 531 in communication with the other compartments 530 are closed for maintaining an individual storage environment.”; [0169] “More preferably, the flow control means 532 is provided to portions the air is drawn from the air conditioner 520 to the compartment 530 and the air is discharged from the compartment 530, respectively.  Moreover, it is preferable that the flow control means 532 is controlled from the control unit 550 (see FIG. 17) together with the air conditioner 520.”) [The flow control means to draw from the air conditioner to the compartment reads on “an intake port”, and the flow control means to discharge air from the compartment reads on “an exhaust port”.]
a fan configured to circulate the air in the storage space; (Choi: [0171], figure 15 “As the flow rate control means 533, the fan 533 is mounted to a position the air is drawn into the compartments 530 from the air conditioner 520 for controlling the flow rate.  While the fan 533 serves to induces air circulation 530 from the air conditioner 533 to the compartments 530, the 
at least one temperature sensor located at the main body; (Choi: [0188] The clothes holding unit of the embodiment also includes a temperature sensor 551 for measuring a stored temperature of the clothes, and a humidity sensor 552 for measuring humidity thereof.  It is preferable that the temperature sensor 551, and the humidity sensor 552 are mounted in the cabinet 510.”)
30Attorney Docket No. 5636-01 O6PU SIa temperature adjustor located between the intake port and the exhaust port, the temperature adjustor configured to perform heating or cooling; (Choi: [0147], figure 13 “Mounted in the cabinet 510, there is an air conditioner 520 (see FIG. 14) for supplying cold air to an inside of the cabinet 510.”; [0161] “Therefore, the air conditioner 520 can supply the cold air or the warm air depending on the switching of the four way valve 525.  That is, by controlling a flow direction of the refrigerant, a temperature control of the inside of the cabinet 510 is possible.”) [The air conditioner reads on “a temperature adjustor”]
a door coupled to the main body so as to open or close the storage space; and (Choi: [0152], figure 13 “It is preferable that the cabinet 510 has a door 511 for opening/closing the cabinet 510.”)
a communicator configured to communicate with a server; and (Choi: [0047], figure 3 and 17 “In the meantime, referring to FIGS. 2 and 3, the total clothes treating system is connected with the data exchange unit for exchange of data among one another.”) [The data exchange unit reads on “a communicator”, and the control unit 550 is directed to “a server” that the display unit can access data from.]
the server including a first communicator configured to collect weather information; (Choi: [0202] “A communication module 556 is included to the embodiment for receiving weather information and management information.  The communication module 556 can communicate with a server (not shown) on an outside of the total laundry treating system which supplies above information, preferably a home network server.”; [0203] “The communication module 556 receives the weather information and the management information on the clothes from the server.”) [Part of the communication module that communicate with the server reads on “a first communicator”.]
a second communicator configured to receive operation information of at least one connected device; and (Choi: [0204] “The identification tag 554, the identification sensor 55, and the communication module 556 enables to receive information on a clothes state which is used as variables for selecting the proper operation mode from the operation modes stored in the storage unit 553.”) [The information on the clothes state reads on “operation information”, and part of the communication module that communicates to receive the clothes state information reads on “a second communicator”.]
a third communicator configured to configured to collect at least one of position information, movement information, or biometric information of a user from a mobile device, and (Choi: [0150] “Moreover, it is preferable that a plurality of compartments 530 are formed.  Storage environments of the clothes vary with materials and usages of the clothes.  Therefore, the clothes holding space has a plurality of independent compartments 530, for forming the storage environments individually according to the clothes to be storage therein.”; [0189] “Since the clothes holding unit of the embodiment has a plurality of compartments 530 for controlling the storage environments of the compartments 530 individually, it is preferable temperature and the humidity measured at the temperature sensor 551, and the humidity sensor 552 are reported to the control unit 550.) [The information of each of the independent compartment reads on “position information”, and the receiving part of the control unit 550 that receives report from the sensors reads on “a third communicator”.]
a controller configured to: analyze the weather information, the operation information of the at least one connected device, and the at least one position information, movement information, or biometric information of the user collected by the first to third communicators to derive a target temperature; and (Choi: [0195], figure 17 “It is preferable that the operation mode setting can be made, not only by the user personally, but also by the control unit 550 by determining a proper operation mode and setting the operation mode, automatically.  Since there are many factors that determine the optimum clothes storage environment are a material of the clothes, a weather condition when the clothes are put on, a clothes states at the time of storage, and so on, and various kinds of clothes management information are provided, it is very difficult for the user to determine personally taking all the factors into account.  Therefore, the present invention may include a system in which the control unit 550 makes automatic setting of the proper operation mode according to a clothes state and the like.”; [0205] “It is preferable that the information received at the control unit 550 thus and the proper operation mode the storage unit 553 suggests with reference to the information is displayed on the display unit 570.  In this case, the control unit 550 can make automatic operation mode setting with reference to the information, or the user may set the proper mode to the input unit 560 with reference to the proper operation mode suggested thus and displayed on the display unit 570, personally.”) [Making the proper operation mode setting reads on “to derive a target temperature”, the information received at the control unit reads on “… collected by the first to third communicators”, and making the proper operations mode setting considering many factors reads on “analyze …”.] (Choi: [0196] “The control unit 550 includes a storage unit 553 having the proper operation modes for states of the clothes stored in the clothes holding unit, because storage operation differs with the clothes material and the weather condition.  For an example, in a case of fur, it is optimum that a temperature of 15.degree.  C. and a humidity of 55% is maintained.”) [The proper operation mode of 15.degree. C. temperature for fur reads on “a target temperature”]
control a temperature of the storage space to be the derived target temperature by controlling operations of the temperature adjustor and the fan. (Choi: [0209], figure 15 “Once the proper operation mode is set through above steps, the control unit 550 controls the air conditioner 520, the humidity control unit 534, the flow rate control means 533, and the flow control means 532 according to the operation mode set thus for the compartment 530 having the clothes stored therein.”)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of HWANG et al. (US 2020/0333034 A1), hereinafter ‘Hwang’.

Regarding claim 1, Choi teaches:
A clothes treating apparatus, comprising: a main body including: (Choi: Abstract “The present invention relates to a total clothes treating system, including a plurality of clothes treating apparatuses positioned adjacent to one another for treating clothes, a display unit for receiving states of the plurality of clothes treating apparatuses and data on the clothes being treated at the plurality of clothes treating apparatuses, and displaying for a user to notice, and a data exchange unit for data exchange among the clothes treating apparatuses and the display unit.”; [0044] Referring to FIG. 1, the total clothes treating system includes a plurality of clothes treating apparatuses installed adjacent to one another for treating clothes, and a data exchange unit (not shown) for exchange of data among the clothes treating apparatuses.”; [0045], figure 1 “Referring to FIG. 1, the total clothes treating system enables all steps of domestic clothes treatment done at one system.  For an example, all the clothes treatment steps can be done at the total clothes treating system, including temporary holding and subsequent washing, drying, pressing, refreshing, and long time storage, or washing, drying and pressing only, or washing and drying only, or refreshing only.”; [0046] “As shown in FIG. 1, the total clothes treating system having the clothes treating apparatuses thus can be installed anywhere, such as a home or a laundry shop, as far as there is a space with an area enough to install the system.”) [The combination of the clothes treating apparatuses installed adjacent to one another reads on “A clothes treating apparatus”, and the space reads on “a main body”.]
a storage space to store clothes; (Choi: [0147], figure 13 “Referring to FIG. 13, the clothes holding unit has a cabinet 510.  The cabinet forms an exterior of the clothes holding unit and forms a space for holding the clothes.”) [The cabinet 510 reads on “a storage space”.]
an intake port configured to introduce air into the storage space; an exhaust port configured to discharge the air from the storage space; (Choi: [0167], figure 15 “In order to form the flow passage, a duct 531 which is in communication with the air conditioner 520 is provided to each of the compartments.  The duct 531 is provided to each of the compartments 530 individually to form a flow passage in communication with the air conditioner 520.”; [0168] “It is preferable that flow control means 532 is provided for selective opening/closing of each of the ducts 531.  Each of the compartments 530 has the duct 531 in communication with the air conditioner 520.  Therefore, if the air conditioner 520 exchanges heat for temperature control of one of the compartments 530, the ducts 531 in communication with the other compartments 530 are closed for maintaining an individual storage environment.”; [0169] “More preferably, the flow control means 532 is provided to portions the air is drawn from the air conditioner 520 to the compartment 530 and the air is discharged from the compartment 530, respectively.  Moreover, it is preferable that the flow control means 532 is controlled from the control unit 550 (see FIG. 17) together with the air conditioner 520.”) [The flow control means to draw from the air conditioner to the compartment reads on “an intake port”, and the flow control means to discharge air from the compartment reads on “an exhaust port”.]
a fan configured to circulate the air in the storage space; (Choi: [0171], figure 15 “As the flow rate control means 533, the fan 533 is mounted to a position the air is drawn into the compartments 530 from the air conditioner 520 for controlling the flow rate.  While the fan 533 serves to induces air circulation 530 from the air conditioner 533 to the compartments 530, the 
at least one temperature sensor located at the main body; (Choi: [0188] The clothes holding unit of the embodiment also includes a temperature sensor 551 for measuring a stored temperature of the clothes, and a humidity sensor 552 for measuring humidity thereof.  It is preferable that the temperature sensor 551, and the humidity sensor 552 are mounted in the cabinet 510.”)
a temperature adjustor located between the intake port and the exhaust port, the temperature adjustor configured to perform heating or cooling; (Choi: [0147], figure 13 “Mounted in the cabinet 510, there is an air conditioner 520 (see FIG. 14) for supplying cold air to an inside of the cabinet 510.”; [0161] “Therefore, the air conditioner 520 can supply the cold air or the warm air depending on the switching of the four way valve 525.  That is, by controlling a flow direction of the refrigerant, a temperature control of the inside of the cabinet 510 is possible.”) [The air conditioner reads on “a temperature adjustor”]
a door coupled to the main body so as to open or close the storage space; (Choi: [0152], figure 13 “It is preferable that the cabinet 510 has a door 511 for opening/closing the cabinet 510.”)
a first communicator configured to access a server … to collect the weather information; (Choi: [0202] “A communication module 556 is included to the embodiment for receiving weather information and management information.  The communication module 556 can communicate with a server (not shown) on an outside of the total laundry treating system which supplies above information, preferably a home network server.”; [0203] “The communication module 556 receives the weather information and the management information [Part of the communication module that communicate with the server reads on “a first communicator”.]
 2'6Attorney Docket No. 5636-OiO6PUSIa second communicator configured to receive operation information of the at least one connected device; and (Choi: [0204] “The identification tag 554, the identification sensor 55, and the communication module 556 enables to receive information on a clothes state which is used as variables for selecting the proper operation mode from the operation modes stored in the storage unit 553.”) [The information on the clothes state and operation modes read on “operation information”, and part of the communication module that communicates to receive the clothes state and operation modes information reads on “a second communicator”.]
a third communicator configured to collect at least one of position information, movement information, or biometric information of a user from a mobile device, and (Choi: [0150] “Moreover, it is preferable that a plurality of compartments 530 are formed.  Storage environments of the clothes vary with materials and usages of the clothes.  Therefore, the clothes holding space has a plurality of independent compartments 530, for forming the storage environments individually according to the clothes to be storage therein.”; [0189] “Since the clothes holding unit of the embodiment has a plurality of compartments 530 for controlling the storage environments of the compartments 530 individually, it is preferable that the temperature sensor 551, and the humidity sensor 552 are mounted to every compartments 530.”; [0190] “The temperature and the humidity measured at the temperature sensor 551, and the humidity sensor 552 are reported to the control unit 550.) [The information of each of the compartment reads on “position information”, and the receiving part of the control unit 550 that receives report from the sensors reads on “a third communicator”.]
a controller configured to: analyze the weather information, the operation information of the at least one connected device, and the at least one of position information, movement information, or biometric information collected by the first to third communicators to derive a target temperature; and (Choi: [0195], figure 17 “It is preferable that the operation mode setting can be made, not only by the user personally, but also by the control unit 550 by determining a proper operation mode and setting the operation mode, automatically.  Since there are many factors that determine the optimum clothes storage environment are a material of the clothes, a weather condition when the clothes are put on, a clothes states at the time of storage, and so on, and various kinds of clothes management information are provided, it is very difficult for the user to determine personally taking all the factors into account.  Therefore, the present invention may include a system in which the control unit 550 makes automatic setting of the proper operation mode according to a clothes state and the like.”; [0205] “It is preferable that the information received at the control unit 550 thus and the proper operation mode the storage unit 553 suggests with reference to the information is displayed on the display unit 570.  In this case, the control unit 550 can make automatic operation mode setting with reference to the information, or the user may set the proper mode to the input unit 560 with reference to the proper operation mode suggested thus and displayed on the display unit 570, personally.”) [Making the proper operation mode setting reads on “to derive a target temperature”, the information received at the control unit reads on “… collected by the first to third communicators”, and making the proper operations mode setting considering many factors reads on “analyze …”.] (Choi: [0196] “The control unit 550 includes a storage unit 553 having the proper operation modes for states of the clothes stored in the clothes holding unit, because storage operation differs with the clothes material and the weather condition.  For an [The proper operation mode of 15.degree. C. temperature for fur reads on “a target temperature”] 
control a temperature of the storage space to be the derived target temperature by controlling operations of the temperature adjustor and the fan. (Choi: [0209], figure 15 “Once the proper operation mode is set through above steps, the control unit 550 controls the air conditioner 520, the humidity control unit 534, the flow rate control means 533, and the flow control means 532 according to the operation mode set thus for the compartment 530 having the clothes stored therein.”)

Choi, further implicitly teaches:
a first communicator configured to access a server using wireless communication … (Choi: [0202] “A communication module 556 is included to the embodiment for receiving weather information and management information.  The communication module 556 can communicate with a server (not shown) on an outside of the total laundry treating system which supplies above information, preferably a home network server.”).[The home network, communicating with server, that is outside of the total laundry treating system or that is remote is directed to “using wireless communication”.]

Choi does not explicitly teach: a first communicator configured to access a server using wireless communication …
Hwang teaches:
a first communicator configured to access a server using wireless communication … (Hwang: [0116] “That is, the IOT interface 120 may be connected to the wide area network 30 through wired or wireless communication to communicate with the terminal 10, the second server 200, and the home appliance 300.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Hwang before them, to modify the home network for communication with the server to incorporate using wired or wireless communication.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for wired or wireless communication with the wide area network of a home network (Hwang: [0061] The home appliance 300 may be connected to the access point 20 to be connected to the wide area network 30, thereby communicating with other electronic devices, such as the first server 100 and the second server 200.”).

Regarding claim 2, Choi and Hwang teach all the features of claim 1.
Choi further teaches:
wherein the controller is configured to analyze the information collected by the first to third communicators … to derive the target temperature. (Choi: [0195], figure 17 “It is preferable that the operation mode setting can be made, not only by the user personally, but also by the control unit 550 by determining a proper operation mode and setting the operation mode, automatically.  Since there are many factors that determine the optimum clothes storage environment are a material of the clothes, a weather condition when the clothes are put on, a 

Choi does not explicitly teach: wherein the controller is configured to analyze the information collected by the first to third communicators using deep learning to derive the target temperature.
Hwang further teaches:
wherein the controller is configured to analyze the information collected by the first to third communicators using deep learning to derive the target temperature. (Hwang: [0010] “The output of the neural network may include an operation command for the at least one of the operation temperature or the operation mode.”; [0279] “The neural network may be machine learning that images a neural structure capable of performing deep learning, wherein weights and biases corresponding to configurations of the neural network continue to change to improve the reliability of learning.”; [0280] “That is, the second server 200 may continue to refine weights and biases corresponding to configurations of the neural network based on the [The appliance state reads on “operation information of the at least one connected device”, the occupant information reads on “position information”, the sensing information reads on “the weather information”, and the operation command for operation temperature reads on “the target temperature”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Hwang before them, to modify the determining of the optimum settings for clothes storage to incorporate deep learning.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user experience with an appliance by continuously refining the optimum settings based on learning about the appliance state and the user information (Hwang: [0279] “The neural network may be machine learning that images a neural structure capable of performing deep learning, wherein weights and biases corresponding to configurations of the neural network continue to change to improve the reliability of learning.”; [0280] “That is, the second server 200 may continue to refine weights and biases corresponding to configurations of the neural network based on the information about the appliance state and the occupant information received from the home appliance 300.”; [0060] “More specifically, the home appliance 300 may be an air conditioner for adjusting indoor temperature in the home H, a television for outputting various multimedia information such as 

Regarding claim 10, Choi and Hwang teach all the features of claims 1-2.
Hwang further teaches:
wherein the mobile device includes at least one of a vehicle, a portable terminal, and a wearable device. (Hwang: [0067] “The terminal 10 possessed by the user U may be a portable mobile electronic device, and may be a video phone, a mobile phone, a smart phone, a wideband code division multiple access (WCDMA) user terminal, a universal mobile telecommunication service (UMTS) user terminal, a personal digital assistant (PDA), a portable multimedia player (PMP), a digital multimedia broadcasting (DMB) user terminal, E-Book, a portable computer (e.g., a laptop computer, a tablet PC, etc.), or a digital camera.”)
The motivation to combine Choi and Hwang, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 11, Choi and Hwang teach all the features of claim 1.
Hwang further teaches:
wherein the at least one connected device is an air purifier, an air conditioner, a television or a boiler. (Hwang: [0006] “Therefore, it is an aspect of the disclosure to provide a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Hwang before them, to modify the determining of the optimum settings for clothes storage to incorporate learning based on setting information of the home appliance.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user experience with an appliance by continuously refining the optimum settings based on learning about the appliance state and the user information (Hwang: [0006] “Therefore, it is an aspect of the disclosure to provide a home appliance of determining an operation command corresponding to an occupant through learning based on setting information of the home appliance according to the occupant to provide an operation satisfying all occupants.”; [0121] The controller 210 according to an embodiment of the disclosure may include an occupant information manager 211 storing occupant information, an appliance information acquirer 212 storing information about 

Regarding claim 19, Choi teaches all the features of claim 18.
Choi further teaches:
wherein the controller analyzes the information collected by the first to third communicators … to derive the target temperature. (Choi: [0195], figure 17 “It is preferable that the operation mode setting can be made, not only by the user personally, but also by the control unit 550 by determining a proper operation mode and setting the operation mode, automatically.  Since there are many factors that determine the optimum clothes storage environment are a material of the clothes, a weather condition when the clothes are put on, a clothes states at the time of storage, and so on, and various kinds of clothes management information are provided, it is very difficult for the user to determine personally taking all the factors into account.  Therefore, the present invention may include a system in which the control unit 550 makes automatic setting of the proper operation mode according to a clothes state and the like.”; [0205] “It is preferable that the information received at the control unit 550 thus and the proper operation mode the storage unit 553 suggests with reference to the information is displayed on the display unit 570.  In this case, the control unit 550 can make automatic operation mode setting with reference to the information, or the user may set the proper mode to 

Choi does not explicitly teach: wherein the controller analyzes the information collected by the first to third communicators using deep learning to derive the target temperature.
Hwang further teaches:
wherein the controller analyzes the information collected by the first to third communicators using deep learning to derive the target temperature. (Hwang: [0010] “The output of the neural network may include an operation command for the at least one of the operation temperature or the operation mode.”; [0279] “The neural network may be machine learning that images a neural structure capable of performing deep learning, wherein weights and biases corresponding to configurations of the neural network continue to change to improve the reliability of learning.”; [0280] “That is, the second server 200 may continue to refine weights and biases corresponding to configurations of the neural network based on the information about the appliance state and the occupant information received from the home appliance 300.”; [0284] “Also, the second server 200 may refine the neural network by further considering sensing information (e.g., at least one of indoor temperature, indoor humidity, outdoor temperature, or outdoor humidity) in addition to the above-described information.”) [The appliance state reads on “operation information of the at least one connected device”, the occupant information reads on “position information”, the sensing information reads on “the weather information”, and the operation command for operation temperature reads on “the target temperature”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user experience with an appliance by continuously refining the optimum settings based on learning about the appliance state and the user information (Hwang: [0279] “The neural network may be machine learning that images a neural structure capable of performing deep learning, wherein weights and biases corresponding to configurations of the neural network continue to change to improve the reliability of learning.”; [0280] “That is, the second server 200 may continue to refine weights and biases corresponding to configurations of the neural network based on the information about the appliance state and the occupant information received from the home appliance 300.”; [0060] “More specifically, the home appliance 300 may be an air conditioner for adjusting indoor temperature in the home H, a television for outputting various multimedia information such as broadcasting signals, a refrigerator for refrigerating or freezing food, a cooker for cooking food, a washing machine for washing or drying clothes, a clothes care apparatus for drying clothes or removing dust from clothes, a robot cleaner for performing cleaning in the home H, or a speaker for outputting sound.  However, the kind of the home appliance 300 is not limited to the above-mentioned examples, and may be any device capable of performing a preset operation for a user's convenience in the home H.”).



Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Hwang, further in view of Roman et al. (US 2018/0323996 A1), hereinafter ‘Roman’.

Regarding claim 3, Choi and Hwang teach all the features of claims 1-2.
Choi and Hwang do not explicitly teach: wherein the controller is configured to subject the information collected by the first to third communicators to a clustering process so as to be analyzed using the deep learning.
Roman teaches:
wherein the controller is configured to subject the information collected by the first to third communicators to a clustering process so as to be analyzed using the deep learning. (Roman: [0042] “The use information 201 can be analyzed by one or more machine learning algorithms.  The machine learning algorithms can include one or more of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, learning classifier systems, supervised learning, unsupervised learning, semi-supervised learning, clustering algorithms, and/or classification algorithms.  In at least one embodiment, external information is used to determine activity patterns.  External information can include calendar information, weather, news, and social media.”) [The deep learning based on clustering algorithms reads on “a clustering process”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Roman (the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).

Regarding claim 4, Choi, Hwang and Roman teach all the features of claims 1-3.
Choi further teaches:
wherein the information collected by the first to third communicators is displayed on a feature space … (Choi: [0050] Moreover, the plurality of clothes treating apparatuses in FIG. 3 includes a display unit 600 additionally for receiving data from the plurality of clothes treating apparatuses, and displaying various kinds of information on clothes being treated at the clothes treating apparatuses, or controlling operation of the clothes treating apparatuses.”) [The display unit reads on “a feature space”.]

 wherein the information collected by the first to third communicators is displayed on a feature space and classified into K feature points, and is created as a dictionary formed by K words.
Roman further teaches:
wherein the information collected by the first to third communicators is displayed on a feature space and classified into K feature points, and is created as a dictionary formed by K words. (Roman: [0039] “In some embodiments, the video and audio data is further analyzed to generate a transcript.  The transcript can include a combination of audio and visual input.  The transcript can be stored as use information.  In at least one embodiment, only relevant portions of the transcript are stored as use information.  The audio and video input can also be analyzed to determine the user.  In an example, a user A, while pointing to an IoT appliance, can make a statement to the assistant device "turn this on." The assistant device can then identify the text of the user response to include the keywords ‘turn on’ and ‘this.’ The keyword ‘this’ can trigger the assistant device to examine video input to determine to which appliance the command is being directed.  The video input can be examined using a visual recognition algorithm.  The result of the visual recognition algorithm can be used to determine that a user is pointing to a SmartTV.”; [0042] “The use information 201 can be analyzed by one or more machine learning algorithms.  The machine learning algorithms can include one or more of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, learning classifier systems, supervised learning, unsupervised learning, semi-supervised learning, clustering algorithms, and/or classification algorithms.  In at least one embodiment, [Learning using the sparse dictionary learning with number of key words reads on “classified into K feature points, and is created as a dictionary formed by K words”.]
The motivation to combine Choi, Hwang and Roman, which teach the features of the present claim, as submitted in claim 3, is incorporated herein.

Regarding claim 5, Choi, Hwang and Roman teach all the features of claims 1-4.
Roman further teaches:
wherein the controller is configured to perform the deep learning by inputting the information collected by the first to third communicators into the dictionary. (Roman: [0039] “In some embodiments, the video and audio data is further analyzed to generate a transcript.  The transcript can include a combination of audio and visual input.  The transcript can be stored as use information.  In at least one embodiment, only relevant portions of the transcript are stored as use information.  The audio and video input can also be analyzed to determine the user.  In an example, a user A, while pointing to an IoT appliance, can make a statement to the assistant device "turn this on." The assistant device can then identify the text of the user response to include the keywords ‘turn on’ and ‘this.’ The keyword ‘this’ can trigger the assistant device to examine video input to determine to which appliance the command is being directed.  The video input can be examined using a visual recognition algorithm.  The result of the visual recognition algorithm can be used to determine that a user is pointing to a SmartTV.”; [0042] “The use information 201 can be analyzed by one or more machine learning algorithms.  The machine learning algorithms can include one or more of decision tree learning, association [Inputting audio and video data reads on “inputting the information collected …”.]
The motivation to combine Choi, Hwang and Roman, which teach the features of the present claim, as submitted in claim 3, is incorporated herein.

Regarding claim 6, Choi and Hwang teach all the features of claims 1-2.
Choi and Hwang do not explicitly teach: wherein the target temperature is derived by the controller performing deep learning which is trained using unsupervised learning.
Roman teaches:
wherein the target temperature is derived by the controller performing deep learning which is trained using unsupervised learning. (Roman: [0042] “The use information 201 can be analyzed by one or more machine learning algorithms.  The machine learning algorithms can include one or more of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, learning classifier systems, supervised learning, unsupervised learning, semi-supervised learning, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Roman (the determining of the optimum settings for an appliance using machine learning) and Roman (Various algorithms for machine learning) before them, to have tried to address the need of Choi by using one or more of the known predictable solutions of Roman, because one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success (e.g. using clustering algorithms to process information to determine optimized settings for an appliance). “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Hwang, further in view of Roman, further in view of Camilus et al. (US 2019/0378020 A1), hereinafter ‘Camilus’.
Regarding claim 7, Choi, Hwang and Roman teach all the features of claims 1-2 and 6.

wherein the deep learning is provided by a deep learning model stored in a memory, and (Hwang: [0139] “The neural network may be stored in a form of a computer program in the data learner 213.”; [0150] “That is, the data learner 213 may reflect a change of the occupants according to entry or exit of an occupant to/from home H in real time so that the home appliance 300 operates according to an operation command optimized for occupants currently staying in the home H and the number of the occupants.  The controller 210 may include at least one memory storing a program for performing the above-described operations and operations which will be described later, and at least one processor for executing the stored program.”)
wherein, when the user changes a setting of the clothes treating apparatus by inputting additional information, the deep learning model is configured to perform reinforcement learning27Attorney Docket No. 5636-OIO6PUSI by reflecting the additional information input by the user in a processor of the controller, and (Hwang: [0274] “That is, by acquiring user setting information and sensing information corresponding to occupant information in a normal mode in which the home appliance 300 operates according to an operation command input from a user, the second server 200 may refine a neural network that outputs an operation command for the home appliance 300 by performing an operation on the occupant information in an AI mode.”) [Operating according to the operation command input from the user reads on operating “when the user changes a setting of the clothes treating apparatus by inputting additional information, and refining reads on “to perform reinforcement learning”, and the neural network reads on “a processor”.]
The motivation to combine Choi, Hwang and Roman, which teach the features of the present claim, as submitted in claim 6, is incorporated herein.

Choi, Hwang and Roman do not explicitly teach: the deep learning model is updated so as to have a larger reward as a difference between the additional information input by the user and the target temperature decreases.
Camilus teaches:
the deep learning model is updated so as to have a larger reward as a difference between the additional information input by the user and the target temperature decreases. (Camilus: [0012] “In some embodiments, the instructions cause the one or more processors to receive user feedback from a user device, wherein the user feedback indicates a comfort level of a user of the user device and re-train the predictive building model based on the user feedback.”; [0094] The reward can be a function of total energy consumed and comfort of the user.  The comfort can be a cost function that quantifies user comfort.  The reward may be maximum if the total energy consumed is less and comfort of the user is high.  The reward may be minimum if the total energy consumed is high and comfort of the user is low.  The Q-matrix can be updated for a pre-determined number of episodes (step 520) such that the agent learns from several sample building parameters and their corresponding energy consumption and user comfort.  The building energy system 400 learns, what should be the building parameters to reduce energy and achieve user comfort.”; [0098] “In step 528, the deployed model can be updated based on user feedback 524 and/or sensor data 526.  After the deployment of Q-learning models in a building, the building energy system 400 can receive continuous feedback from users (user feedback 524) and/or continuously receive equipment data (e.g., the sensor data 526) and improve the building control model based on this feedback automatically.  The users may be provided with a smart application using which they can provide feedback about their comfort level (e.g., too warm, too [The user feedback reads on “the additional information input by the user”, the comfort of the user being high reads on “a difference between … decreases”, and the reward being maximum reads on “a larger reward”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Hwang, Roman and Camilus before them, to modify the determining of the optimum settings for clothes storage using deep learning to incorporate reward system based on user comfort feedback for reinforcement learning.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user experience with an appliance by refining the optimum settings based on learning about actual user comfort (Camilus: [0003] “Some building management systems are configured to generate control decisions for a building, e.g., generate a temperature setpoint for a building.  Often, the temperature setpoint generated by the building management system fails to result in user comfort or ideal energy usage when the building management system is deployed for a new building.  The building management system does not store any information regarding historical operation of the building since the building may be new and no such data may exist.  Therefore, the building management system operates with poor user comfort and poor energy usage since no historical information is available to the building.”).



Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Hwang, further in view of CHOI (US 2017/0350067 A1), hereinafter ‘Choi-067’.

Regarding claim 8, Choi and Hwang teach all the features of claims 1-2.
Hwang further teaches:
wherein the controller comprises a processor, the processor including: (Hwang: [0139] “The neural network may be stored in a form of a computer program in the data learner 213.”; [0150] “That is, the data learner 213 may reflect a change of the occupants according to entry or exit of an occupant to/from home H in real time so that the home appliance 300 operates according to an operation command optimized for occupants currently staying in the home H and the number of the occupants.  The controller 210 may include at least one memory storing a program for performing the above-described operations and operations which will be described later, and at least one processor for executing the stored program.”)
a temperature manager configured to analyze the collected information to derive the target temperature; and (Hwang: [0157] “The operation command of the home appliance 300 may include information about an operation mode and operation content (e.g., setting temperature) of the home appliance 300.”) [The setting temperature determining program running on the at least one processor reads on “a temperature manager”.]
The motivation to combine Choi and Hwang, which teach the features of the present claim, as submitted in claim 2, is incorporated herein.

 a schedule manager configured to analyze the collected information to derive a predicted clothing taking-out time, and wherein the controller controls the temperature adjustor and the fan such that the storage space is maintained at the target temperature at the predicted taking-out time.
Choi-067 teaches:
a schedule manager configured to analyze the collected information to derive a predicted clothing taking-out time, and (Choi-067: [0008], figure 4 “In detail, an aspect of the present invention is to provide a clothes treating apparatus, capable of analyzing a user's usage pattern based on a usage history of the clothes treating apparatus.”; [0108] “In detail, the controller 180 may generate information related to a use time zone and a non-use time zone of the clothes treating apparatus 100, based on the collected information.  The controller 180 may set a time zone, in which the user is expected to put new clothes into the clothes treating apparatus 100 or take previously-stored clothes out, as the use time zone, and a time zone, in which the user is moved far away from the clothes treating apparatus 100 or is expected not to apply any input to the clothes treating apparatus 100, as the non-use time zone.”) [The combination of the steps S301, S302 and S303 performed in the controller, as illustrated in figure 4, reads on “a schedule manager”, and the use time zone in which the user is expected to take previously-stored clothes out reads on “a predicted clothing taking-out time”.]
wherein the controller controls the temperature adjustor and the fan such that the storage space is maintained at the target temperature at the predicted taking-out time. (Choi-067: Abstract “The present invention relates to a clothes treating apparatus, including a communication unit to transmit or receive information related to a usage history of the clothes treating apparatus, a memory to store the information related to the usage history, an air supply [The heat pump reads on “the temperature adjustor and the fan”, and driving the air supply device in a preset pattern reads on “such that the storage space is maintained at the target temperature”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Hwang and Choi-067 before them, to modify the determining of the optimum settings for clothes storage using deep learning to incorporate reward system based on expected time when the user is expected to take clothes out.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing unnecessary power consumption by running heater or a heat pump at only necessary times (Choi-067: [0006] Meanwhile, when a user of a clothes treating apparatus activates a storage (keeping) function for storing clothes, the clothes treating apparatus keeps the heater on all the time, and thus unnecessary power consumption is increased.  That is, since the clothes treating apparatus cannot know when the user is to take out the clothes stored therein, the heater or a heat pump must be continuously driven.  Therefore, in order to perform the storage function in the clothes 

Regarding claim 20, Choi and Hwang teach all the features of claims 18-19.
Hwang further teaches:
wherein the controller comprises a processor, the processor including: (Hwang: [0139] “The neural network may be stored in a form of a computer program in the data learner 213.”; [0150] “That is, the data learner 213 may reflect a change of the occupants according to entry or exit of an occupant to/from home H in real time so that the home appliance 300 operates according to an operation command optimized for occupants currently staying in the home H and the number of the occupants.  The controller 210 may include at least one memory storing a program for performing the above-described operations and operations which will be described later, and at least one processor for executing the stored program.”)
a temperature manager configured to analyze the information collected by first to third communicators to derive the target temperature; and (Hwang: [0157] “The operation command of the home appliance 300 may include information about an operation mode and operation content (e.g., setting temperature) of the home appliance 300.”) [The setting temperature determining program running on the at least one processor reads on “a temperature manager”.]
The motivation to combine Choi and Hwang, which teach the features of the present claim, as submitted in claim 19, is incorporated herein.

 a schedule manager configured to analyze the information collected by the first to third communicators to derive a predicted clothing taking-out time, and wherein the controller controls the temperature adjustor and the fan such that the storage space is maintained at the target temperature at the predicted taking-out time.
Choi-067 teaches:
a schedule manager configured to analyze the information collected by the first to third communicators to derive a predicted clothing taking-out time, and (Choi-067: [0008], figure 4 “In detail, an aspect of the present invention is to provide a clothes treating apparatus, capable of analyzing a user's usage pattern based on a usage history of the clothes treating apparatus.”; [0108] “In detail, the controller 180 may generate information related to a use time zone and a non-use time zone of the clothes treating apparatus 100, based on the collected information.  The controller 180 may set a time zone, in which the user is expected to put new clothes into the clothes treating apparatus 100 or take previously-stored clothes out, as the use time zone, and a time zone, in which the user is moved far away from the clothes treating apparatus 100 or is expected not to apply any input to the clothes treating apparatus 100, as the non-use time zone.”) [The combination of the steps S301, S302 and S303 performed in the controller, as illustrated in figure 4, reads on “a schedule manager”, and the use time zone in which the user is expected to take previously-stored clothes out reads on “a predicted clothing taking-out time”.]
wherein the controller controls the temperature adjustor and the fan such that the storage space is maintained at the target temperature at the predicted taking-out time. (Choi-067: Abstract “The present invention relates to a clothes treating apparatus, including a communication unit to transmit or receive information related to a usage history of the clothes treating apparatus, a memory to store the information related to the usage history, an air supply [The heat pump reads on “the temperature adjustor and the fan”, and driving the air supply device in a preset pattern reads on “such that the storage space is maintained at the target temperature”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Hwang and Choi-067 before them, to modify the determining of the optimum settings for clothes storage using deep learning to incorporate reward system based on expected time when the user is expected to take clothes out.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing unnecessary power consumption by running heater or a heat pump at only necessary times (Choi-067: [0006] Meanwhile, when a user of a clothes treating apparatus activates a storage (keeping) function for storing clothes, the clothes treating apparatus keeps the heater on all the time, and thus unnecessary power consumption is increased.  That is, since the clothes treating apparatus cannot know when the user is to take out the clothes stored therein, the heater or a heat pump must be continuously driven.  Therefore, in order to perform the storage function in the clothes .



Allowable Subject Matter
Claim 12-17 are allowable.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116